DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of PCT/US2017/037797 filed on June 15, 2017 which claims priority from U.S. Provisional Application No. 62/350,702, filed on June 15, 2016. 

Response to Amendment
Applicant’s amendment filed November 8, 2021 amending claim 44, canceling claims 54 and 64-66, and adding new claims 67-70 has been entered.  Claims 48 and 49 are withdrawn.  Claims 1-43 and 58 were previously canceled.
Claims 44-47, 50-53, 55-57, 59-63 and 67-70 are currently presented for examination and examined as they read on the elected species of cannabidiol (CBD) as a species of a cannabinoid; myrcene as a species of a terpene; a subject who suffers or is suspected of suffering from one or more health conditions as a species of a subject; neurodegenerative diseases as a species of one or more health conditions; a non-enzymatic antioxidant molecule as a species of an antioxidant; and beta-caryophyllene as a species of one or more essential oils.

Response to Arguments
Applicant's arguments filed November 8, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the claims have been amended to recite a size distribution of said plurality of microcapsules is substantially homogeneous and Morgan does not teach or disclose particles having size distribution that is substantially homogeneous and in fact, by disclosing a range of particle sizes, Morgan teaches away from a substantially homogeneous size distribution.
This argument is found not persuasive since a substantially homogeneous size distribution encompasses microcapsules that have many different diameter sizes.  Applicant has not defined in the instant specification what substantially refers to, including the proportion of microcapsules allowed to have different diameter sizes.  Therefore, substantially can reasonably be interpreted as a large or significant amount such as greater than half of the sample has a homogenous size distribution.  Furthermore, lines 4-5 of claim 44 recites that said plurality of microcapsules comprising a plurality of diameters, which implies that the sample, although having a substantially homogeneous size distribution, also includes a plurality of microcapsules having a plurality of diameters.  Morgan teaches that the cannabinoid formulation may be in particle form including liposomes, microspheres or nanoparticles (page 12 lines 1-5, page 27 line 29-page 28 line 1, page 33 lines 3-9, page 34 lines 29-32).  Each of these forms including liposomes comprises active components encapsulated within.  Morgan specifically provides guidance with respect to the size of the particles disclosed therein.  Morgan teaches that the cannabinoids are in liposomes having particle size diameters m) (page 25 lines 20-22).  Thus, Morgan teaches particle sizes preferably up to 2 m which is the same as claimed in the instant claims.  Morgan specifically teaches a plurality of microcapsules comprising a plurality of diameters as claimed.  Although Morgan does not teach that the particle size is substantially uniform, Morgan teaches the particle size diameters can range from 10 nm to 3 m and preferably from 0.050 m to 2 m and thus formulations of Morgan may include some having any number of particles of the same diameter in combination with particle sizes having different diameters.  There is no requirement in the instant claims for uniform particles sizes since a substantially homogeneous size distribution encompasses a composition with microcapsules having a plurality of diameters.  Moreover, Applicant has not provided any data or evidence which demonstrates criticality for the claimed polydispersity index and/or size distribution of the plurality of microcapsules. Thus, in the absence of secondary considerations such as a demonstration of criticality or unexpected results, a formulation having a polydispersity index as claimed and/or size distribution of the plurality of microcapsules is rendered obvious in view of the teachings of Morgan. 
Therefore, for reasons of record and for the reasons detailed above, the previous rejections are hereby maintained, however, the rejections are being modified in view of Applicant’s amendments to the claims.  This action is FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 44-47, 50-53, 55-57, 59-63 and 67-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 and thus all claims dependent upon claim 44 of the instant application claim a method for reducing oxidative stress in a subject, comprising administering to said subject in need thereof an amount of a composition, said composition comprising a solution comprising a terpene and a plurality of microcapsules comprising a cannabinoid compound, said plurality of microcapsules comprising a plurality of diameters, wherein a microcapsule of said plurality of microcapsules has a diameter of at most 2 micrometers (m) and encapsulates said cannabinoid compound, and wherein a size distribution of said plurality of microcapsules is substantially homogeneous, thereby reducing oxidative stress in said subject.
The cited claims of the instant application are indefinite since they recite “a size distribution of said plurality of microcapsules is substantially homogeneous.”  The use of the word “substantially” renders the claims indefinite since an ordinary skilled artisan could not ascertain the scope of the claims.  The court held that the limitation "to substantially increase the efficiency of the compound as a copper extractant" was definite in view of the general guidelines contained in the specification. In re Mattison, 509 F.2d 563, 184 USPQ 484 (CCPA 1975).  However, in the instant case, In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).  Thus, it could mean 50% of the particles are homogeneous in size or it could mean 99% of the particles are homogeneous in size.  Moreover, the claims recite that said plurality of microcapsules comprise a plurality of diameters which means that the microcapsules may have numerous different diameter sizes.  The claims also recite a size distribution of said plurality of microcapsules is substantially homogeneous, wherein homogeneous means the microcapsules are the same size.  In Ex parte Oetiker, 23 USPQ2d 1641 (Bd. Pat. App. & Inter. 1992), the phrases "relatively shallow," "of the order of," "the order of about 5mm," and "substantial portion" were held to be indefinite because the specification lacked some standard for measuring the degrees intended.
Therefore, the claims are indefinite since after applying the broadest reasonable interpretation, the metes and bounds of the claimed invention are not clear.  
For the sake of compact prosecution, in the absence of a clear definition of substantially in the instant specification, the claims are being interpreted as a portion of microcapsules are homogeneous or uniform in size.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 44-47, 50-53, 55-57, 59, 60 and 69-70 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan WO 2014/100231 A1 in view of Hampson et al. U.S. Patent No. 6,630,507 B1 (Provided on IDS).
 of the instant application claim a method for reducing oxidative stress in a subject, comprising administering to said subject in need thereof an amount of a composition, said composition comprising a solution comprising a terpene such as myrcene and a plurality of microcapsules comprising a cannabinoid compound such as cannabidiol (CBD), said plurality of microcapsules comprising a plurality of diameters, wherein a microcapsule of said plurality of microcapsules has a diameter of at most 2 micrometers (m) and encapsulates said cannabinoid compound, and wherein a size distribution of said plurality of microcapsules is substantially homogeneous, thereby reducing oxidative stress in said subject, wherein said subject is one who suffers or is suspected of suffering from one or more health conditions such as neurodegenerative diseases.
Morgan teaches a pharmaceutical composition comprising an isolated cannabinoid receptor modulator and optionally a blend of terpenes in a pharmaceutically acceptable carrier (page 11 lines 1-3).  Suitable terpenes for the composition include a blend of two or more terpenes including myrcene and beta-caryophyllene (page 11 lines 4-10).  A suitable cannabinoid receptor modulator is cannabidiol (CBD) Page 11 lines 17-24).  The pharmaceutical compositions are in the form for oral administration, vaporization-ready, nebulization-ready, nanoparticle formulations, liposomal formulation, and other parenteral forms (page 12 lines 1-4).  Morgan teaches that the pharmaceutical composition is for treating diseases, disorders, dysfunctions or syndromes including seizures, cognition and memory disorders, inflammation, neurodegenerative related syndromes, cognitive impairment, etc. (page 12 lines 16-24).   Morgan further teaches methods of ameliorating or treating a 
Morgan further teaches treating diseases, disorders, dysfunctions or syndromes secondary to organophosphate exposure including seizures, cognition and memory disorders, inflammation, neurodegenerative related syndromes, cognitive impairment, etc. (page 20 lines 13-22).  Morgan specifically teaches that the combination of CB agonists and supplemental terpenes provide neuroprotection against oxidative stress (page 22 lines 14-17).
Morgan further teaches formulations suitable for oral administration may be in the form of capsules, cachets, pills, tablets, lozenges, powders, granules, or as a solution or suspension (page 31 lines 16-21).  Morgan teaches that the solid dosage forms for oral administration, i.e. capsules, tablets, pills, and the like are prepared by mixing the active ingredients with one or more pharmaceutically acceptable carrier, including binders such as alginates (page 32 lines 3-9).  Morgan further teaches that the tablets and other solid dosage forms such as dragees, capsules, pills and granules may be prepared with coating and shells such as enteric coating and other coatings well known in the pharmaceutical formulating art (page 32 lines 29-32).  Morgan further teaches that they may be formulated to provide slow or controlled release of the active ingredients such as preparing liposomes and/or microspheres or nanoparticles utilizing polymeric substances and waxes (page 33 lines 1-8).  Morgan further teaches that the active ingredients can also be in microencapsulated form (page 33 line 9).  Morgan et al. 
Morgan further teaches that other ingredients may further be included in the composition including antioxidants (page 13 lines 14-17; page 21 lines 11-15).
Morgan teaches in one aspect of the invention, the cannabinoid therapy includes a terpene blend containing myrcene and beta caryophyllene and further contains CBD (without THC) (page 36 lines 19-23).  Morgan specifically teaches administration of CDB (without THC) and the terpene blend containing myrcene and beta caryophyllene (page 38 lines 3-4 and page 39 lines 29-30). 
Morgan teaches that the cannabinoid formulation may be in particle form including liposomes, microspheres or nanoparticles (page 12 lines 1-5, page 27 line 29-page 28 line 1, page 33 lines 3-9, page 34 lines 29-32).  Liposomes contain active components encapsulated within.  Morgan specifically teaches that the cannabinoids are in liposomes having particle size diameters ranging from 10 nm to 3000 nm and preferably ranging from 50 nm to 2000 nm (2 m) (page 25 lines 20-22).  Thus, Morgan teaches particle sizes preferably up to 2 m as claimed in the instant claims.  
Morgan does not specifically exemplify reducing oxidative stress in a subject suffering from or suspected of suffering from neurodegenerative diseases.  Morgan 
Although Morgan does not specifically teach that the composition has a polydispersity index of less than about 2 or 1 and/or that a size distribution of the plurality of microcapsules is substantially homogeneous, Morgan does teach that the cannabinoids are in liposomes having particle size diameters ranging from 10 nm to 3000 nm and preferably ranging from 50 nm (0.050 m) to 2000 nm (2 m) (page 25 lines 20-22).  Thus, Morgan teaches particle sizes preferably up to 2 m which is the same as claimed in the instant claims.  Morgan specifically teaches a plurality of microcapsules comprising a plurality of diameters as claimed.  Although Morgan does not teach that the distribution of particle size is substantially homogeneous or uniform, it would be reasonable that formulations of Morgan include formulations wherein the majority or a significant portion of the sample may include particle sizes having the same diameter in combination with particle sizes having different diameters, since Morgan teaches the particle size diameters can range from 10 nm to 3 m and preferably from 0.050 m to 2 m.  There is no requirement in the instant claims for uniform particle size distribution since a substantially homogeneous size distribution encompasses a composition with a plurality of microspheres which may range in size.  Moreover, Applicant has not provided any data or evidence which demonstrates criticality for the claimed polydispersity index and/or size distribution of the plurality of microcapsules. Thus, in the absence of secondary considerations such as a demonstration of criticality or unexpected results, a formulation having a polydispersity 
Although Morgan does not specifically exemplify reducing oxidative stress in a subject suffering from or suspected of suffering from neurodegenerative diseases, Morgan teaches that the formulations containing a cannabinoid such as CBD combined with terpenes including myrcene and -caryophyllene provide neuroprotection against oxidative stress (page 22 lines 14-17).  In addition, Morgan teaches that the pharmaceutical composition is for treating diseases, disorders, dysfunctions or syndromes including neurodegenerative related syndromes (page 12 lines 16-24).   
In addition, prior to the effective filing of the instant application, cannabinoids were known in the art to have antioxidant properties and to be useful as neuroprotectants for the treatment of neurodegenerative diseases (abstract Hampson et al.).  Hampson et al. specifically demonstrates that cannabidiol has antioxidant properties and is useful for the treatment of neurodegenerative diseases (see examples 4-9 columns 14-20).
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Morgan which teaches formulations containing a cannabinoid such as CBD combined with terpenes including myrcene and -caryophyllene which can provide neuroprotection against oxidative stress with the teachings of Hampson et al. which specifically teach that cannabinoid containing formulations including cannabidiol (CBD) have antioxidant properties and are useful as neuroprotectants for the treatment of neurodegenerative diseases.  Thus, an ordinary skilled artisan would have been 
Thus, the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Claims 61-63 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan WO 2014/100231 A1 in view of Hampson et al. U.S. Patent No. 6,630,507 B1 (Provided on IDS) as applied to claims 44-47, 50-57, 59, 60 and 64-66 above and further in view of Li et al. (2013, Int. J. Mol. Sci., 14, pages 24438-24475).
Claims 61-63 of the instant application claim further (i) detecting said oxidative stress in said subject, which detecting comprises determining one or more levels of oxidative stress in said subject, and (ii) administering said composition to said subject based on said oxidative stress detected in (i).
Morgan in view of Hampson et al. is as set forth above.
Morgan in view of Hampson et al. does not teach detecting oxidative stress in a subject by determining one or more levels of oxidative stress in the subject.
However, it would have been within the skill of an ordinary artisan to evaluate and monitor a patient prior to and during treatment to determine an appropriate treatment regimen based on procedures well-known in the art.
Prior to the effective filing date of the instant application, methods to detect oxidative stress were known in the art.  Li et al. teaches that oxidative stress not only occurs through the overproduction of reactive oxygen/nitrogen species but also under a case of a depleted or weakened antioxidant system, for example the depletion of 
Accordingly, prior to the effective filing date of the instant application it would have been obvious to a person of ordinary skill in the art to first determine if a patient is in need of treatment with a formulation that reduces oxidative stress by using methods well-known in the art to determine if the patient is in need of treatment to reduce oxidative stress.  Moreover, it would have been obvious to a person of ordinary skill in the art to monitor a patient’s progress to determine any adjustments necessary in treatment.  Thus, in the absence of secondary considerations, claims 60-63 of the instant application are rendered obvious.

Conclusion
Claims 44-47, 50-53, 55-57, 59-63 and 67-70 are rejected.  Claims 1-43, 54, 58 and 64-66 are canceled.  Claims 48-49 are withdrawn.  No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        




KRM